Exhibit 99.7 Amended and Restated Independent Contractor Agreement 1.Parties This Amended and Restated Independent Contractor Agreement ("Agreement") is between China Tel Group, Inc. ("ChinaTel") and John Isaac ("Independent Contractor"). 2.Term of this Agreement The term of this Agreement shall be effective as of February 1, 2008 and shall expire August 31, 2012 ("Term"). 3.Services to be Performed by Independent Contractor Independent Contractor shall perform consulting services ("Services") of the following general description as an independent contractor to ChinaTel during the entire Term of this Agreement.The Services include, but are not limited to: (i) identifying and developing strategic partners, joint venture candidates and companies for target acquisition by ChinaTel, and (ii) negotiating the terms of contracts related to deployment of broadband networks, acquisitions and strategic partnerships;(iii) all of the above as related to ChinaTel’s operations in South America and India. 4.Payment ChinaTel shall pay Independent Contractor for the Services described above for a fixed fee of 2,500,000 shares of ChinaTel's Series A common stock issued as S-8 stock ("Independent Contractor Fee"), which amount is in addition to 3,003,602 shares paid to Independent Contractor under the original independent contractor agreement between the parties. The Independent Contractor Fee shall be paid within thirty (30) days of the parties' execution of this Agreement. 5.State and Federal Taxes Independent Contractor shall assume full responsibility for the payment of any taxes (or any other obligations or payments) that may be claimed as owed by any unit of government, as a result of remuneration paid to Independent Contractor for the performance of the Services.This includes income, Social Security, Medicare and self-employment taxes. Independent Contractor shall also pay all unemployment contributions related to the performance of the Services.Independent Contractor shall defend and indemnify ChinaTel with regard to any such payments. 6.Fringe Benefits Independent Contractor shall not be eligible to receive any employee benefits from ChinaTel, including, but notlimited to, medical, dental, vision, long-term disability, accidental death and dismemberment, flexible spending account, mental health services, family and medical care leave benefits, vacation benefits and participation in any ChinaTel 401 (k) plan. 7.Independent Contractor Status The parties intend Independent Contractor to act as an independent contractor in the performance of the Services. Independent Contractor shall have the right to control and determine the methods and means of performing the Services.
